FILED
                            NOT FOR PUBLICATION
                                                                            OCT 18 2019
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


TETYANA DORSANEO,            )                No. 18-15487
                             )
      Plaintiff-Appellee,    )                D.C. No. 3:17-cv-00765-VC
                             )
      v.                     )                MEMORANDUM*
                             )
EDWARD MATTHEW               )
DORSANEO,                    )
                             )
      Defendant-Appellant.   )
                             )
TETYANA DORSANEO,            )                No. 18-15678
                             )
      Plaintiff-Appellee,    )                D.C. No. 3:17-cv-00765-VC
                             )
      v.                     )
                             )
JEFFREY B. NEUSTADT, Counsel )
for Defendant,               )
                             )
      Appellant,             )
                             )
EDWARD MATTHEW               )
DORSANEO,                    )
                             )
      Defendant.             )
                             )



      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                      Appeal from the United States District Court
                        for the Northern District of California
                       Vince Chhabria, District Judge, Presiding

                               Submitted October 1, 2019**
                                San Francisco, California

Before: FERNANDEZ, W. FLETCHER, and PAEZ, Circuit Judges.

      In No. 18-15487, Edward Dorsaneo (hereafter “Edward”) appeals the district

court’s grant of summary judgment1 and the district court’s underlying grant of

partial judgment on the pleadings2 to Tetyana Dorsaneo (hereafter “Tetyana”) in

her action against him for breach of his contract with the United States that he

would provide certain financial support for Tetyana.3 In No. 18-15678, Edward’s

former attorney, Jeffrey Neustadt (hereafter “Neustadt”) appeals the district court’s

order sanctioning him4 for his actions in representing Edward. We affirm.

      (1) No. 18-15487



      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
      1
          See Fed. R. Civ. P. 56(a).
      2
          See Fed. R. Civ. P. 12(c).
      3
       See 8 U.S.C. §§ 1182(a)(4)(C)(ii), 1183a(a)(1); see also Erler v. Erler, 824
F.3d 1173, 1175 (9th Cir. 2016).
      4
          See Fed. R. Civ. P. 11(c)(1).

                                           2
             (a) Edward argues that the district court erred when it granted

Tetyana’s motion for judgment on the pleadings. We disagree. The district court’s

order was for partial judgment on the pleadings. In that order, the district court

determined that Edward’s obligation to support Tetyana commenced when, in

reliance on the affidavit of support executed and submitted by Edward (“the I-864

contract”), she was granted lawful permanent resident (hereafter “LPR”) status.

See 8 C.F.R. § 213a.2(e)(1); see also 8 U.S.C. § 1186a(a)(1).5 Edward pled and

argues that his obligation should never have attached because Tetyana made

untruthful representations to him, and those induced him to marry her and sign the

I-864 contract. However, nothing in the statutes, the regulations, or the I-864

contract so provides. On the contrary, as we have explained, the very purpose of

the statutory scheme “is to prevent the admission to the United States of any alien

who is likely at any time to become a public charge.” Erler, 824 F.3d at 1179

(internal quotation marks omitted); see also 8 U.S.C. §§ 1601(1)–(2), (5),

1182(a)(4)(A); H.R. Rep. No. 104-651, at 6, 1327 (1996), as reprinted in 1996

U.S.C.C.A.N. 2183, 2187, 2384. We went on to explain “that purpose is best

served by interpreting the affidavit in a way that makes prospective sponsors more


      5
       That LPR status was conditional because it could later terminate. See 8
U.S.C. § 1186a(b). Nonetheless, it was LPR status.

                                          3
cautious about sponsoring immigrants.” Erler, 824 F.3d at 1179. Edward was not

sufficiently cautious.

      To the extent that Edward suggests that a terminating event may have

occurred,6 that does not support his claim of error in the district court’s order

regarding partial judgment on the pleadings. The district court did not grant

judgment on the pleadings on that issue, but left it, and the question of any offset

by any income of Tetyana, to a later determination “either on summary judgment

or at trial.” Discovery was to proceed.

             (b) Edward then argues that the district court erred when it granted

summary judgment regarding the amount of his obligation. Again, we disagree.

At summary judgment, Tetyana submitted evidence regarding her income and the

absence of a terminating event. Edward conducted no discovery on those issues,

and, indeed, did not answer discovery directed to him by Tetyana. Rather, in the

guise of addressing the issues that concerned the amount Tetyana could recover,

Edward, in effect, reargued the commencement issue, which had been decided at

the judgment on the pleadings stage.




      6
       The terminating events are set forth in the statute and the regulations. See
8 U.S.C. § 1183a(a)(2), (3); 8 C.F.R. § 213a.2(e)(2). They are also listed in the
I-864 contract.

                                           4
      (2) No. 18-15678

      At the summary judgment motion proceeding, Edward did not, in fact,

present evidence or argument on the issues then at hand and also submitted

irrelevant and scandalous information about Tetyana. That led to a sanctions

proceeding and ultimately to the order for sanctions against Neustadt that he now

appeals. In the sanctions proceeding, Neustadt argued that submission of the

scandalous information was proper and, indeed, required by law. The district court

was not convinced and issued sanctions against Neustadt, including a relatively

small monetary sanction and an order that the question of Neustadt’s conduct be

referred to the State Bar of California for its consideration. Before us, Neustadt

seeks reversal of the referral direction only. The district court did not abuse its

discretion when it issued that portion of the order. See Islamic Shura Council of S.

Cal. v. FBI, 757 F.3d 870, 872 (9th Cir. 2014) (per curiam); United States v.

Hinkson, 585 F.3d 1247, 1261–63 (9th Cir. 2009) (en banc). The irrelevant nature

of the presentation at the summary judgment hearing, including its scandalous and

not well supported attack on Tetyana’s character, strongly suggested that it was

being used for an improper purpose. See Fed. R. Civ. P. 11(b)(1). That sufficed to

justify the referral, especially in light of the further exacerbation of the attack in the

sanction proceeding itself. See Ramirez v. Fox Television Station, Inc., 998 F.2d,

                                            5
743, 749–50 (9th Cir. 1993); see also Zaldivar v. City of Los Angeles, 780 F.2d

823, 832 (9th Cir. 1986), abrogated on other grounds by Cooter & Gell v.

Hartmarx Corp., 496 U.S. 384, 399–400, 405, 110 S. Ct. 2447, 2457–58, 2461,

110 L. Ed. 2d 359 (1990). Of course, we leave the question of whether Neustadt

did violate the California Rules of Professional Conduct to the State Bar of

California, if and when the matter is taken up by that body.

      AFFIRMED. Costs are to be taxed against Edward in No. 18-15487 and

against Neustadt in No. 18-15678.




                                          6